                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


GARY MARTIN
         Plaintiff,

v.                                                             CV No. 20-170 GJF/CG

TAP ROCK RESOURCES, LLC.,
          Defendant.


       ORDER GRANTING MOTION FOR EXTENSION OF TIME TO ANSWER

       THIS MATTER is before the Court on Defendant Tap Rock Resources, LLC’s

Unopposed Motion for Extension of Time (the “Motion”), (Doc. 7), filed March 13, 2020.

In the Motion, Defendant requests a one-week extension to file his response to

Plaintiff’s Complaint. (Doc. 7 at 2). The Court, having reviewed the Motion and noting it

is unopposed, finds it shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until March 31, 2020,

to file his response to Plaintiff’s Complaint.

       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
